___________

                                    No. 95-2108
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Arkansas.
John Lawrence Drennan, Jr.,              *     [UNPUBLISHED]
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     April 4, 1996

                           Filed:   April 22, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     John L. Drennan, Jr., appeals from the district court's1 order
imposing a ten-month term of imprisonment upon revocation of his supervised
release.   On appeal, appointed counsel filed a brief pursuant to Anders v.
California, 386 U.S. 738 (1967), raising as issues whether the district
court sentenced Drennan within the applicable range and whether the
district court abused its discretion in imposing the ten-month sentence.



     We conclude Drennan was sentenced within the proper range, and the
record convinces us that the district court considered and applied the
pertinent statutory and Sentencing Guidelines provisions.       See 18 U.S.C.
§ 3583(e); U.S.S.G. §§ 7B1.1(a)(3),




      1
      The Honorable Elsijane Trimble Roy, United States District
Judge for the Eastern District of Arkansas.
7B1.4(a).    We also conclude that the district court did not abuse its
discretion in imposing the sentence.   See United States v. Smeathers, 930
F.2   d 18, 18-19 (8th Cir. 1991) (per curiam); United States v. Graves, 914
F.2d 159, 161 (8th Cir. 1990) (per curiam).


      In accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988), we have
reviewed the record and have found no other nonfrivolous issues for appeal.


      Accordingly, we affirm the judgment of the district court.


      A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-